Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
In regard to the rejection of claims 1-20 for double patenting the applicant asserts that the claims were amended to overcome the rejection. The examiner disagrees. The amendment merely removed certain claim limitations to slightly broaden the claims which is not sufficient to overcome the rejection for patenting over the narrower claims of the prior filed application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,616,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially identical subject matter of determining path costs for a subset of pixels based on a disparity value, determining a quantization step size based on the disparity, quantizing the path costs and storing the stored path costs. The examiner notes that the ‘578 specifically identifies SGM path costs and also discloses determining SGM path costs for a variety of ranges and performing encoding and decoding according to the determine SGM path costs. However, a double patenting rejection of broader, later filed, claims is appropriate over earlier narrower claims as in this case the claims of the instant application are somewhat broader in scope than the narrower claims of the ‘578 patent. 


Allowable Subject Matter
Subject to the rejection for double patenting above Claims 1-20 are otherwise allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 1 and 15 require receiving a stereo image calculating a plurality of costs for a subsets of pixels based on a candidate disparity level, , determining a quantization step size based on the disparity level, quantizing the path costs using the quantization step and storing the quantized path costs. 
The closest prior arts are  Span and Gehrig which disclose calculating a plurality of semi-global matching path costs and subsampling the SGM path costs according to three sub-sampling levels based on the disparity level. However neither Span nor Gehrig disclose quantizing the SGM path costs using a quantization step size based on the disparity level as required by claims 1, 10 and 15. 
Claims 2-9, 11-14 and 16-20 depend from claims 1, 10 and 15 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
US 20030123539 A1		US-PGPUB	Kim, Hyung-Suk et al.
US 20040146108 A1		US-PGPUB	Hsia, Shih-Chang
US 20100020878 A1		US-PGPUB	Liang; Liang et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423